I concur on the ground that there is evidence to support the judgment of the trial court in favor of the defendant. This judgment, in effect, holds that the Director of the Department of Registration had discretion to determine whether in fact Arizona would or could grant reciprocity to a Utah      1, 2 naturopathic practitioner; that it was not bound by Exhibit B. Also that the Director had the power to determine whether the educational and examinational requirements were equal to those of Utah in the light of the fact that the statutes of Arizona exempted certain applicants from the taking of both the basic science tests and the professional tests by a grandfather clause.